Citation Nr: 9906425	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  95-11 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the loss of 
sensation in the legs.

2.  Entitlement to service connection for a rash in the groin 
area.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for low back pain.

5.  Entitlement to service connection for a bilateral knee 
disorder.

6.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran had active service from March 1988 to November 
1991, including service in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1994 and March 1995 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  In the March 1994 rating 
decision, the RO denied service connection for headaches, 
nosebleeds, low back pain, and a bilateral knee disorder.  In 
the March 1995 rating decision, the RO denied service 
connection for a rash in the groin area, residuals of heat 
stroke and for loss of sensation in the legs; the RO also 
granted service connection for PTSD, and assigned a 10 
percent evaluation, effective August 8, 1994.  The veteran 
timely perfected an appeal of each decision.  

When this matter was previously before the Board in November 
1996, the veteran's claims for service connection for 
headaches, nosebleeds, low back pain, a bilateral knee 
disorder, a rash in the groin area, residuals of heat stroke, 
and loss of sensation in the legs were each denied on the 
basis that the veteran had failed to submit well-grounded 
claims.  The veteran appealed to the United States Court of 
Veterans Appeals (Court).  In a Memorandum Decision, dated in 
September 1998, the Court vacated the Board's November 1996 
decision with respect to the veteran's claims for service 
connection for loss of sensation in the legs, a rash in the 
groin area, headaches, low back pain and a bilateral knee 
disorder, and remanded the case for additional proceedings.  
In addition, the Court held that because the veteran had 
failed to address his claims for service connection for 
nosebleeds and for residuals of heat stroke, those claims 
were deemed abandoned.  The case has since been returned to 
the Board and a copy of the Court's Memorandum Decision has 
been associated with the claims file.

In the November 1996 decision, the Board remanded for further 
development the veteran's claim of entitlement to an 
increased rating for his service-connected PTSD.  As such, 
that issue was not appealed to the Court.  Because it remains 
in appellate status, however, it is listed on the title page 
of this decision.  


REMAND

In the September 1998 decision, the Court vacated the Board's 
decision as to the veteran's claims for service connection 
for loss of sensation in the legs, a rash in the groin area, 
headaches, low back pain and a bilateral knee disorder on the 
basis that VA failed to consider 38 C.F.R. § 3.317.  
According to the veteran, each of these conditions is related 
to his period of active service in the Southwest Asia theater 
of operations during the Persian Gulf War.  The Board notes 
that the RO has not addressed the veteran's claims under the 
theory that such claimed disabilities are the result of 
Persian Gulf service and due to an undiagnosed illness, as 
set out in 38 C.F.R. § 3.317 (1998).  Because the veteran has 
not had the opportunity to have the RO consider his claims 
under 38 C.F.R. § 3.317, this matter must be remanded to the 
RO for initial adjudication to ensure full compliance with 
due process requirements.  

Under 38 C.F.R. § 3.317(a)(1) (1998), compensation may be 
paid to a Persian Gulf veteran who "exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms," provided that such disability was manifest to 
a degree of 10 percent or more prior to December 21, 2001, 
and that it cannot, by history, physical examination, and 
laboratory tests be attributed to any known clinical 
diagnosis. Disabilities that have existed for six months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period should be 
considered chronic for purposes of adjudication. 38 C.F.R. § 
3.317(a)(3). Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to, 
headaches, joint pain, and gastrointestinal signs or 
symptoms. 38 C.F.R. § 3.317(b).

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  In this regard, VA has stated that 
non-medical indicators of an illness may include evidence of 
time lost from work, evidence the veteran has sought medical 
treatment for his symptoms, and "[l]ay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements."  See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six months. 
38 C.F.R. § 3.317.

Claims of service connection for chronic disability resulting 
from Persian Gulf service (and due to an undiagnosed illness) 
related to exposure to environmental agents while in the 
Persian Gulf are subject to the adjudicative procedures set 
forth in the Veterans Benefits Administration (VBA) Circular 
20-92-29 (Revised July 2, 1997).  In essence, this 
publication directs an RO, in receipt of a veteran's claim, 
to "undertake all required development action, including 
requesting a VA general medical examination."  With regard 
to nonmedical (lay) evidence, it is noted that records or 
reports of time lost from work, changes in physical 
appearance, changes in physical abilities, and changes in 
mental and emotional attitude are helpful in support of a 
Persian Gulf War claim.  

In addition, VBA All-Stations Letter 98-17 (2/26/98) contains 
mandatory guidelines for disability examinations of Gulf War 
veterans outlined in a memorandum dated February 6, 1998.  In 
general, the guidelines require a VA examiner to detail all 
conditions and symptoms that can be elicited from the veteran 
(including what precipitates and what relieves them).  The 
examiner should then identify all diagnosed conditions 
arising from the symptoms, and also determine if there are 
symptoms, abnormal physical findings, or abnormal laboratory 
test results that are not part of a known clinical diagnosis.  
In that case, further specialist examinations are required to 
address these findings.  The guidelines also state that 
symptom-based diagnoses, such as (but not limited to) 
myalgia, arthralgia, headache and diarrhea, are not 
considered as diagnosed conditions for compensation purposes.

A review of the record reveals that the veteran was examined 
by VA in connection with his claims for service connection 
for loss of sensation in his legs, a rash in the groin area, 
headaches, low back pain and a bilateral knee disorder in 
March 1994, January 1995 and June 1996.  The Board observes 
that a review of the evidence of record reveals that the 
examinations do not comport with the requirements of the 
mandatory guidelines for Gulf War disability examinations 
conducted in connection with this appeal because they do not 
indicate whether the symptoms reported are attributable to a 
diagnosis disorder.  Accordingly, the examinations are 
inadequate, and the veteran should undergo further 
examination.

The Board observes that the Court held that the veteran's 
claim for service connection for a bilateral knee disorder is 
well grounded.  As such, further development on that issue is 
required.

As a final point, the Board would emphasize that, following 
completion of all the development requested herein, the RO 
should adjudicate all of the veteran's service connection 
claims on a de novo basis.  Although the RO previously denied 
the veteran's claims for service connection for low back pain 
and for the residuals of right and left knee injuries in 
March 1992.  However, as the claims were then denied because 
of the absence of evidence of the claimed disabilities 
(essentially, as not well grounded), and those disabilities 
are now shown, those claims, along with veteran's other 
service connection claims, should appropriately be considered 
on a de novo basis, to include consideration of 38 C.F.R. 
§ 3.317.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should request that the 
veteran submit a list (concerning names, 
dates and addresses) of all additional 
sources of treatment (VA, private, and 
other) that he has received subsequent to 
his discharge from active duty.  After 
securing any necessary release form(s), 
the RO should directly contact the 
sources that are identified, obtain 
copies of the relevant records in their 
possession that are not already in the 
claims file, and associate such records 
with the claims file.  The aid of the 
veteran and his representative in 
securing such records should be enlisted, 
as needed.  However, if any such records 
are not available, or the search any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The RO should also contact the 
veteran and request that he submit signed 
statements from persons having personal 
knowledge of his disabilities which 
include the following statement:

"I hereby certify that the information I 
have given is true to the best of my 
knowledge and belief."

The veteran should be notified that 
statements from persons who knew the 
veteran during the Persian Gulf War or 
after separation from military service 
will be considered.  Each person's name 
and complete address must clearly be 
shown.  Each statement should describe 
exactly what the person observed and 
mention specific dates and places.  A 
person on active duty at the time should 
include his or her service number and 
military unit.

3.  Following completion of the above 
development, the veteran should be 
afforded VA medical examination by 
appropriate specialist(s) to identify all 
signs and symptomatology that the veteran 
claims to experience on a chronic basis 
as a result of his service in the Persian 
Gulf.  

A complete history, which includes the 
time of initial onset and the frequency 
and duration of manifestation of each 
claimed disability, should be elicited 
from the veteran.  However, the RO must 
provide the examiner(s) with the 
veteran's claims folder, including a copy 
of this REMAND, for review in connection 
with the claims, and the report should 
reflect consideration of the veteran's 
pertinent medical history.  All 
specialized testing should be completed 
as deemed necessary by the examiner(s).  
The examination(s) must conform to the 
criteria for conducting Persian Gulf War 
examinations contained in the February 6, 
1998 memorandum described above to 
determine the nature and extent of any 
symptomatology attributable to Persian 
Gulf syndrome, to include loss of 
sensation in his legs, rash in the groin 
area, headaches, low back pain and a 
bilateral knee disorder.  It should be 
indicated whether there is swelling of 
any joint and whether there is any 
objective evidence of pain.  The examiner 
should then expressly state which 
symptoms and abnormal physical findings 
can be attributed to a known clinical 
diagnosis and which cannot be attributed 
to a known clinical diagnosis.  For those 
symptoms and conditions which are not 
attributable to a known diagnosis, the 
findings should reflect all objective 
indications of chronic disability, as 
defined under 38 C.F.R. § 3.317(a)(2) 
(see above).  Finally, the examiner(s) 
should express an opinion as to when such 
a symptom or condition initially 
manifested itself and whether it is to be 
regarded as "chronic" (i.e. as having 
existed for six months or more or as 
having resulted in intermittent episodes 
of improvement and worsening over a six-
month period).  In addition, with respect 
to the veteran's bilateral knee disorder, 
the physician should provide an opinion 
as to whether it is at least as likely as 
not that the veteran's bilateral knee 
disorder is etiologically related to 
complaints or treatment noted in service.

The report of the examination(s) should 
be typewritten.  The examiner(s) must set 
forth the rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If actions taken are deficient in 
any manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claims of 
entitlement to service connection for 
loss of sensation in his legs, rash in 
the groin area, headaches, low back pain 
and bilateral knee disorder, including as 
secondary to his experiences in the 
Persian Gulf War, in light of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  In doing so, the RO must 
specifically consider 38 C.F.R. § 3.317 
(1998) and, if deemed appropriate, 
38 U.S.C.A. § 1154(b) (West 1991) and 
38 C.F.R. § 3.304 (1998).  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

6.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument while the 
case is in remand status.  See Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and  Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 10 -


